Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-25-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s response filed 2-6-2022 have been fully considered and are persuasive.  The rejection(s) are withdrawn. 
Allowable Subject Matter
Claims 1, 2, and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references (such as: U.S. Patent Application Publ. 2018/0007482 by Skoglund et al) do not teach or suggest: "...an algorithm selection unit configured to select a learning algorithm to learn an echo based on a magnitude of a reference signal transmitted to the speaker; an echo learning unit configured to learn the echo using the learning algorithm selected by the algorithm selection unit; an echo removal unit configured to remove an echo included in the input signal based on a learning result by the echo learning unit; and a removal necessity determining unit configured to determine whether to remove the echo based on the magnitude of the reference signal, wherein the algorithm selection unit is configured such that when the magnitude of the reference signal is equal to or greater than a first threshold, the algorithm selection unit selects a learning algorithm using nonlinear processing, and when the magnitude of the reference signal is smaller than the first threshold and larger than a second threshold which is smaller than the first threshold, the algorithm selection unit selects a learning algorithm using linear processing, and wherein the removal necessity determining unit is configured such that when the magnitude of the reference signal is smaller than the second threshold, the removal necessity determining unit determines that the echo is not removed by the echo removal unit...", along with the other limitations in the claim.
Independent Claim 5 is allowable over the prior art of record since the cited references (such as: U.S. Patent Application Publ. 2018/0007482 by Skoglund et al) do not teach or suggest: "...selecting a learning algorithm to learn an echo based on a magnitude of a reference signal transmitted to a speaker; learning the echo using the learning algorithm selected by the selecting; determining whether to remove the echo based on the magnitude of the reference signal, removing an echo included in an input signal picked up by a microphone based on a learning result by the learning, wherein when the magnitude of the reference signal is equal to or greater than a first threshold, a learning algorithm using nonlinear processing is selected, and when the magnitude of the reference signal is smaller than the first threshold and larger than a second threshold which is smaller than the first threshold, a learning algorithm using linear processing is selected, and when the magnitude of the reference signal is smaller than the second threshold, it is determined that the echo is not removed by the echo removal unit...", along with the other limitations in the claim.
Independent Claim 6 is allowable over the prior art of record since the cited references (such as: U.S. Patent Application Publ. 2018/0007482 by Skoglund et al) do not teach or suggest: "...selecting a learning algorithm to learn an echo based on a magnitude of a reference signal transmitted to the speaker, when the magnitude of the reference signal is equal to or greater than a first threshold, selecting a learning algorithm using nonlinear processing, when the magnitude of the reference signal is smaller than the first threshold and larger than a second threshold which is smaller than the first threshold, selecting a learning algorithm using linear processing, learning the echo using the learning algorithm; and removing an echo included in the input signal based on a learning result, wherein when the magnitude of the reference signal is smaller than the second threshold, the echo is not removed....", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LISA HASHEM/            Primary Examiner, Art Unit 2653